UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-152023 AMERICAN ENERGY FIELDS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-1657084 (I.R.S. Employer Identification No.) 3266 W. Galveston Drive #101 Apache Junction, AZ 95120 (Address of principal executive offices) 480-288-6530 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 50,878,255 shares as of August 19, 2010 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 1 - 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 Part II – Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. [Removed and Reserved] 13 Item 5. Other Information 13 Item 6. Exhibits 13 ITEM 1. FINANCIAL STATEMENTS. AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET June 30, 2010 UNAUDITED March 31, 2010 AUDITED ASSETS Current assets: Cash $ $ Accounts receivable Prepaid legal fees — Total current assets Office equipment & vehicle, net of depreciation — Other assets: Mining rights Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Total liabilities Stockholders’ Equity: Preferred stock, $.0001 par value, 25,000,000 shares authorized: no shares issued and outstanding — Common stock, $.0001 par value, 200,000,000 shares authorized: 50,528,255 issued and outstanding at June 30, 2010 and March 31, 2010 Additional paid-in capital Common stock, $.0001 par value, 550,000 shares to be issued at June 30, 2010 and 350,000 shares to be issued at March 31, 2010 Accumulated deficit (617,162 ) (296,345 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 1 AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2010 PERIOD FROM INCEPTION NOVEMBER 23, 2009 TO MARCH 31, 2010 PERIOD FROM INCEPTION NOVEMBER 23, 2009 TO JUNE 30, 2010 UNAUDITED AUDITED UNAUDITED Revenues $
